PER CURIAM.
We reverse the summary final judgment in favor of the defendants in a medical malpractice action as barred by limitations *934because claimant’s former attorney’s affidavit created disputed questions of fact which should have been resolved in an evi-dentiary hearing as to whether claimant unreasonably failed to comply with formal discovery as required by sections 768.-57(3)(a) and 768.57(6), Florida Statutes (1985). See Pinellas Emergency Mental Health Serv., Inc. v. Richardson, 532 So. 2d 60 (Fla. 2d DCA 1988).
Reversed.